Citation Nr: 0205379	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

An August 1996 Board decision found that there was not clear 
and unmistakable error in RO decisions prior to May 1994 and 
denied an effective date prior to November 9, 1992, for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain.  

The veteran appealed the Board's August 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court affirmed the Board's decision holding that there 
was not clear and unmistakable error in RO decisions prior to 
May 1994, but vacated and remanded the Board's decision with 
respect to the claim of entitlement to an effective date 
earlier than November 9, 1992, for the award of a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  

In a January 2000 decision, the Board granted an earlier 
effective date of September 3, 1992, for a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  The veteran 
appealed this decision to the Court.  A June 2000 order of 
the Court granted a joint motion for remand, vacating and 
remanding that portion of the Board decision that denied an 
effective date earlier than September 3, 1992, for the award 
of a 100 percent rating for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain.  

In a March 2001 decision, the Board denied an effective date 
earlier than September 3, 1992, for a 100 percent evaluation 
for the veteran's service-connected somatoform pain disorder 
with residuals of low back pain.  The veteran appealed this 
decision to the Court.  A June 2001 order of the Court 
granted a joint motion for remand, vacating and remanding the 
Board decision.  Copies of the Court's orders and the joint 
motions for remand have been included in the veteran's claims 
file.  


FINDINGS OF FACT

1.  A September 1991 RO decision granted an increase in the 
evaluation assigned for the veteran's service-connected 
residuals of low back pain from 20 percent to 40 percent, 
effective August 16, 1991; the veteran did not appeal that 
decision and it is final.  

2.  The veteran next filed to reopen his claim for an 
increased rating for his service-connected residuals of low 
back pain on November 9, 1992; it is not factually 
ascertainable that the veteran's service-connected somatoform 
pain disorder with residuals of low back pain increased in 
severity prior to September 3, 1992, and within one year 
prior to November 9, 1992.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Code 5293 (2001), 
(Diagnostic Code 9505 prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq., (West Supp. 
2001), 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
Board observes that the same attorney has represented the 
veteran since July 1997.  The veteran's representative has 
submitted argument in support of the veteran's appeal on 
multiple occasions, most recently in February 2002.  

The VCAA provides that the VA has a duty to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim.  The Board 
observes that this issue has thrice been before the Court 
with a Court order, in the first instance, and joint motions, 
in the second two instances, providing guidance with respect 
to what could substantiate entitlement to an earlier 
effective date, i.e., review to determine if any informal 
claim exists as well as, in the most recent joint remand, 
review to determine whether evidence of unemployability was 
submitted requiring consideration of a total disability 
rating based upon individual unemployability due to 
service-connected disability.  With consideration that the 
Court order, in the first instance vacating and remanding the 
Board's decision with respect to an earlier effective date, 
did so at the request of the VA Secretary's brief, served in 
April 1998, and the VA Secretary joined in the joint motion, 
in the second instance as well as the third instance, as well 
as the statement of the case and supplemental statements of 
the case provided, the Board concludes that the VA has 
complied with the VCAA in informing the veteran and his 
representative of what information might substantiate his 
claim.  Further, neither the veteran nor his representative 
have indicated the existence of any relevant evidence that is 
not already of record and the Board is unaware of the 
existence of any relevant evidence that is not already of 
record.  Thus, the Board concludes that the VA has complied 
with the VCAA.  

Remands by the Court, in this matter, have essentially been 
for the purpose of providing the Board an opportunity to 
review the entire record and determine if an increase in the 
veteran's disability is ascertainable in the year prior to 
when he filed his claim on November 9, 1992, to determine 
whether there are outpatient or hospital examination reports 
or reports of admission to a VA or uniformed services 
hospital that may be accepted as the date of receipt of an 
informal claim for increased benefits, and to determine 
whether evidence of unemployability was submitted raising a 
claim of a total disability rating based upon individual 
unemployability due to service-connected disability.  See 
page 13 of the Secretary's brief and page 3 of the Court's 
order in Vet. App. No. 96-1730, page 4 of the joint remand in 
Vet. App. No. 00-591, and page 4 of the joint remand in Vet. 
App. No. 01-681.  38 U.S.C.A. §§ 5101(a), 5110(a), (b)(2) 
(West 1991); 38 C.F.R. §§ 3.151(a), 3.157, 3.400(o)(1)(2); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Norris v. West, 
12 Vet. App. 413 (1999).  

In the argument submitted by the veteran in November 2000, it 
is asserted, at page 6, that the veteran's service-connected 
somatoform pain disorder with residuals of low back pain was 
100 percent disabling on and continuing from November 9, 
1991.  It is further asserted, at page 10, that the veteran 
is entitled to a 100 percent rating effective from August 
1990, one year prior to an August 1991 VA examination.  It is 
also requested, at page 10, that the Board review all 
evidence of record in an attempt to identify any informal 
claims filed between 1982 and 1992, based upon 38 C.F.R. 
§ 3.157(b), and assign an effective date in accordance 
therewith.  In argument submitted in February 2002, it is 
asserted that the veteran submitted multiple claims asserting 
total disabilities since February 1980 and argument is also 
presented that the provisions of 38 C.F.R. § 3.400(q) are for 
application.  The record reflects that the veteran's attorney 
requested a copy of the veteran's complete claims folder in 
July 1997 and was provided a copy of the complete claims 
folder in August 1997.  The record indicates that the 
veteran's representative has been actively involved in the 
veteran's appeal thereafter and neither the veteran nor his 
attorney has indicated the possibility of the existence of 
any additional relevant VA or private medical records, other 
than those included in the veteran's claims file, and the 
Board is unaware of the existence of any additional relevant 
VA or private medical records.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that evidence from a private 
physician or layman will be accepted as a claim as of the 
date of receipt thereof.  

A careful and thorough review of the record reflects that, in 
each instance, following a VA examination or hospitalization, 
a rating action was undertaken.  See VA examinations dated in 
February 1982, March 1984, January 1987, April 1989, and 
August 1991, as well as a report relating to VA 
hospitalization from December 1985 to January 1986.  In 
response to each of these examinations and hospitalization, 
see rating decisions dated in April 1982, April 1984, April 
1986, April 1987, May 1989, and September 1991.  Since, in 
each instance, there was an RO decision following 
examinations and hospitalization, each of these informal 
claims has been finally adjudicated and the referenced RO 
decisions are final.  

During the period from 1982 to 1991, the veteran also 
submitted written statements reflecting his claims for an 
increased evaluation for his service-connected disability.  
In September 1988, he submitted a private treatment record.  
However, again, in each instance that he submitted a 
statement indicating a desire to claim an increase in 
benefits, an RO decision was issued.  This was also the case 
following the submission of the private treatment record in 
September 1988.  See an October 1988 RO decision with notice 
to the veteran.  

With respect to whether evidence of unemployability was 
submitted, requiring consideration of a total disability 
rating based upon individual unemployability due to 
service-connected disability, it is asserted that subsequent 
to the award of service connection and initial grant of 
20 percent for the veteran's service-connected back 
disability, the veteran has filed several claims for 
increased compensation, alleging that he was totally disabled 
since his injury in February 1980.  The veteran argues that 
the Social Security Administration found that he was unable 
to engage in substantial gainful activity since at least 
October 1985, and reference is also made to a January 1986 
hospital discharge summary and a March 1990 medical record.  
Reference is also made to a February 1991 psychological 
evaluation and a September 1992 private medical report 
indicating that the veteran has been precluded from 
performing any job on a sustained basis since October 1985.  

No specific reference to any particular document is made as 
part of the allegation that the veteran filed claims alleging 
that he was totally disabled following his initial grant of 
service connection.  A careful review of the file by the 
Board does not disclose that the veteran ever alleged that he 
was totally disabled or unemployable prior to the submission 
of his November 9, 1992, claim.  Further, a review of the 
medical evidence cited as being evidence of employability 
reflects that the January 1986 VA hospital discharge summary 
does not provide any evidence that the veteran was 
unemployable.  It reflects that the veteran still had some 
pain after completion of a course of physical therapy but 
ends with the veteran leaving the hospital without telling 
anyone and being discharged irregularly.  The March 1990 
medical record is a private medical record and was received 
by the VA in August 1993 as a part of the veteran's Social 
Security Administration records.  The February 1991 and 
September 1992 medical reports are private medical records 
and were received by the VA in January 1993.  

The veteran was granted service connection for residuals of a 
low back injury by rating decision dated in April 1982.  A 
20 percent evaluation was assigned.  An April 1984 rating 
decision decreased the evaluation to 10 percent.  In April 
1987, rating decision increased the evaluation for residuals 
of a low back injury to 20 percent.  The 20 percent 
evaluation remained in effect until the September 1991 rating 
decision granting a 40 percent evaluation from August 16, 
1991.  This evaluation remained in effect until the 
100 percent evaluation was assigned, effective September 3, 
1992.  Thus, the veteran's schedular rating did not meet the 
minimum criteria of 38 C.F.R. § 4.16(a) at any time prior to 
September 3, 1992.  

On the basis of the above analysis, the record does not 
contain any formal or informal claims or evidence of 
unemployability received prior to the September 1991 rating 
decision that remained pending after that decision and the 
record does reflect that each and every claim filed prior to 
the September 1991 RO decision was adjudicated.  Therefore, a 
preponderance of the evidence is against the assignment of an 
effective date prior to September 3, 1992, for a 100 percent 
schedular evaluation for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain on 
the basis of a pending claim that was filed prior to 
September 1991.  Further, a preponderance of the evidence is 
against the assignment of a total rating based upon 
individual unemployability prior to September 3, 1992, on the 
basis of a pending claim that was filed prior to November 9, 
1992, because prior to November 9, 1992, there was no 
evidence of unemployability submitted and the veteran did not 
meet the minimum criteria of 38 C.F.R. § 4.16(a).  

The first communication, following the September 1991 RO 
final decision, that indicates a desire to claim an increase 
in the evaluation assigned the veteran's service-connected 
disability is a communication from the veteran's then 
representative, received November 9, 1992.  This is the first 
claim received from the veteran following the September 1991 
RO decision and there is no evidence that the veteran 
received VA hospitalization or inpatient or outpatient 
examination during the period from September 1991 to 
November 9, 1992, or otherwise any evidence that would 
indicate that an informal or formal claim was filed during 
this period.  This is also the first communication from the 
veteran indicating a belief that he is totally disabled due 
to service-connected disability.  

Therefore, a preponderance of the evidence is against a 
finding that the veteran is entitled to the assignment of an 
earlier effective date for the 100 percent evaluation for his 
service-connected somatoform pain disorder with residuals of 
low back pain on the basis of any claim filed prior to 
November 9, 1992.  Further, a preponderance of the evidence 
is against a finding that the veteran would be entitled to 
the assignment of an earlier effective date for a total 
rating based on individual unemployability due to 
service-connected disability on the basis of any claim filed 
prior to November 9, 1992.  

In this regard, the Board observes that the joint remand 
motion, granted by the Court's most recent order, makes 
reference to Social Security Administration findings 
indicating unemployability from 1985 as well as private 
medical records indicating unemployability from 1985.  The 
veteran has also presented argument relating to private 
medical records that are dated prior to November 9, 1992.  
However, the Social Security Administration records and the 
referred to private medical records were all received after 
November 9, 1992.  As noted, the date of receipt of evidence 
from private physicians or lay persons is the date of claim 
and not the date of treatment.  38 C.F.R. § 3.157(b)(2).  

In this regard, the Board notes that the veteran's 
representative has argued that the provisions of 38 C.F.R. 
§ 3.400(q) are for application, warranting a reopening of the 
veteran's claim from the time of his initial claim for 
service connection.  No authority for this interpretation has 
been given and the Board does not so construe the provisions 
of 38 C.F.R. § 3.400(q) as applying to increase rating 
claims.  

In the joint remand motion, granted by the Court, it is noted 
that the Board conceded that there was competent evidence of 
unemployability in 1985, but did not adequately explain how 
the veteran failed to meet the criteria for a total schedular 
rating in the years subsequent to 1985, in light of such 
evidence.  Neither the Court order nor the joint remand 
motion supply any authority that would authorize the grant of 
a total schedular rating or the grant of a total rating based 
upon individual unemployability due to service-connected 
disability in the absence of the filing of a claim.  There is 
no indication, and the Board is not aware of any holding, 
that overrules the Court's decision in Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997), holding that "38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  

On the basis of the Board's previous analysis, the Board has 
concluded that all claims that were filed prior to 
November 9, 1992, were finally adjudicated.  Further, the 
Board has concluded, based upon the above analysis, that 
there was no evidence of unemployability submitted prior to 
November 9, 1992.  All of the evidence of unemployability 
submitted on November 9, 1992, and thereafter, were private 
medical records and, as such, may not be construed as being a 
claim until the date of their receipt.  The Board is unaware 
of any law or regulation, or Court authority, that would 
permit the grant of an effective date for an increased rating 
earlier than one year prior to the date of filing of a claim.  
Therefore, in the absence of the veteran being able to 
demonstrate that he had an increase in disability or became 
unemployable in the year prior to November 9, 1992, it is not 
relevant that the evidence he has submitted subsequent to 
November 9, 1992, may demonstrate that he was unemployable 
from 1985 forward, in the absence of this evidence 
constituting a claim filed prior to November 9, 1992.  

Finally, with respect to VA treatment records dated from 1982 
to 1986, and received subsequent to the September 1991 RO 
decision, none of these records reflect that they pertain to 
the admission of the veteran to a VA hospital or that they 
represent an outpatient or hospital examination.  Therefore, 
they do not constitute informal claims under the provisions 
of 38 C.F.R. § 3.157(b)(1).  Further, these records do not 
indicate an intent to apply for an increased rating.  
38 C.F.R. § 3.155.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
disability was received on November 9, 1992, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1) is that the 
effective date of the award for an increased evaluation is 
the date of the veteran's claim, November 9, 1992, or the 
date entitlement is shown, whichever is later.  The veteran 
has been awarded a 100 percent evaluation effective 
September 3, 1992.  Therefore, the focus of the Board's 
review at this time is whether it is factually ascertainable 
that the veteran experienced an increase in his 
service-connected disability prior to September 3, 1992, and 
within the year prior to November 9, 1992.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper, 
supra.  

Therefore, in order to be assigned an effective date prior to 
September 3, 1992, for a 100 percent evaluation for a 
service-connected disability, it must be factually 
ascertainable that the veteran's disability underwent an 
increase prior to September 3, 1992, and within the year 
prior to November 9, 1992.  In determining whether or not an 
increase was factually ascertainable prior to September 3, 
1992, and within the year prior to November 9, 1992, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

Under Diagnostic Code 9505, in effect during the year prior 
to November 9, 1992, a 100 percent evaluation was warranted 
if the veteran was shown to be totally isolated in the 
community, or exhibit total incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only needed to meet one of these criteria to be awarded a 
100 percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 
(1994).  The maximum schedular evaluation available under 
Diagnostic Code 5293 was 60 percent for pronounced 
intervertebral disc syndrome where there were persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
An extraschedular evaluation could be assigned under 
38 C.F.R. § 3.321(b)(1) if the case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

A review of the reports of VA examinations from February 1982 
through August 1991 reflect the ongoing chronic nature of the 
veteran's service-connected low back disability and an 
increase in symptomatology related to his service-connected 
low back disability.  The report of a January 1987 VA 
examination reflects that the veteran had attempted to set up 
his own business cleaning rugs, but using a vacuum had 
aggravated his back.  The report reflects that he planned to 
return to school.  The reports of April 1989 and August 1991 
VA examinations reflect increasing symptoms with respect to 
the veteran's back and the August 1991 VA examination report 
indicates that the veteran was somewhat depressed.  

A February 1991 report of psychological evaluation by P. K., 
Ph.D., a private psychologist, received in January 1993, 
reflects that the veteran "continues to demonstrate that he 
can readily decompensate."  The report reflects that the 
veteran indicated that he managed duplexes owned by his 
mother, in exchange for rent, and that his modest income had 
been its highest in 1989 when he was selling framed copies of 
a self-authored poem.  A September 3, 1992, statement from 
the same private psychologist, received in January 1993, 
reflects that the veteran's mental and emotional impairment 
had precluded him from performing any job on a continued and 
sustained basis since at least October 1985.  An August 1994 
statement from a private psychologist reflects that the 
veteran has "essentially the same kind of somatoform disorder 
now that he had some 13 years ago."  

The record contains evidence received from the Social 
Security Administration reflecting that, in April 1982, the 
veteran's claim for disability benefits was denied and that, 
in September 1992, his claim for disability benefits was 
granted, effective October 2, 1985.  These records were 
received in August 1993.  

Although the reports of VA examinations, hospitalization, and 
treatment, in the mid to late 1980's, do not indicate that 
the veteran was unemployable as a result of his 
service-connected disability, the reports and September 3, 
1992, statement from the private psychologist, P. K., as well 
as the Social Security Administration determination support a 
finding that the veteran was unemployable as a result of his 
somatoform disorder from approximately October 1985.  

On the basis of the above analysis, there is competent 
medical evidence that would support a finding that the 
veteran's service-connected disability increased in severity 
in approximately 1985 to such an extent that would result in 
his unemployability.  However, there is no competent medical 
evidence that would support a finding that the veteran's 
service-connected disability increased in severity prior to 
September 3, 1992, and within the year prior to November 9, 
1992.  There is competent medical evidence, in the August 
1994 statement from the private psychologist, indicating that 
the veteran's service-connected disability did not increase 
in severity prior to September 3, 1992, and within the year 
prior to November 9, 1992, in that this evidence indicates 
that the veteran's somatoform disorder has been essentially 
the same for the past 13 years.  With consideration that 
there is no competent medical evidence supporting a finding 
that it is factually ascertainable that an increase in the 
severity of the veteran's service-connected somatoform pain 
disorder with residuals of low back pain occurred prior to 
September 3, 1992, and within the year prior to November 9, 
1992, and competent medical evidence supporting a finding 
that the veteran's service-connected somatoform pain disorder 
with residuals of low back pain did not increase in severity 
during this time period, but increased in severity to a 
degree that the veteran was unemployable in approximately 
1985, a preponderance of the evidence is against a finding 
that it is factually ascertainable that the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain increased in severity prior to September 3, 
1992, and within the year prior to November 9, 1992.  
Therefore, since an increase in disability did not occur 
prior to September 3, 1992, and within the year prior to 
November 9, 1992, the general rule of 38 C.F.R. § 3.400(o)(1) 
is for application and an effective date prior to 
September 3, 1992, is not warranted.  Harper at 126-27.  

Again, in response to any question regarding how the veteran 
failed to meet the criteria for a total schedular rating in 
the years subsequent to 1984 in light of evidence indicating 
that he has been unemployable since 1985, the Board has 
provided analysis herein regarding how each and every claim 
of record has been adjudicated and the September 1991 RO 
decision is final.  Further, the Board has provided analysis 
regarding the absence of any evidence of unemployability 
prior to the veteran's November 9, 1992, claim.  Further, the 
Board is unaware of any governing legal authority that would 
permit the award of a total rating based upon individual 
unemployability more than one year prior to November 9, 1992, 
based upon a claim filed on that date or based upon private 
medical records or Social Security Administration records 
submitted subsequent to November 9, 1992.  In the absence of 
a pending unadjudicated claim that would permit the 
assignment of an effective date in 1985, the submission of 
evidence, that would not establish a claim earlier than the 
date of submission, subsequent to the veteran's 
November 9,1992, claim, indicating unemployability as early 
as 1985 cannot result in the award of an effective date prior 
to one year before the November 9, 1992, claim.  



ORDER

An effective date prior to September 3, 1992, for a 
100 percent evaluation for somatoform pain disorder with 
residuals of low back pain is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


